NUMBER 13-22-00039-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


                                IN RE ISMAEL GARZA


                        On Petition for Writ of Mandamus.


                                         ORDER

Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       On January 21, 2022, relator Ismael Garza filed a petition for writ of mandamus

through which he asserts that the trial court abused its discretion by erroneously ordering

the disclosure of privileged information. The Court requests that the real party in interest,

H.E.B., LP, also named as H.E.B. Grocery Company, or any others whose interest would

be directly affected by the relief sought, file a response to the petition for writ of mandamus
on or before the expiration of ten days from the date of this order. See TEX. R. APP. P.

52.2, 52.4, 52.8.

                                                            PER CURIAM

Delivered and filed on the
25th day of January, 2022.




                                           2